Citation Nr: 1025931	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-15 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for right hip pain. 

2. Entitlement to service connection for left hip pain. 

3. Entitlement to service connection for right shoulder pain. 

4. Entitlement to service connection for back pain.  

5. Entitlement to service connection for asocial personality. 

6. Entitlement to individual unemployability (IU) benefits. 

7. Entitlement to service connection for diabetes mellitus, to 
include as a result of exposure to herbicides. 

8. Whether new and material evidence has been submitted to reopen 
the claim of service connection for coronary artery disease as 
secondary to diabetes mellitus.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from February 1961 to August 1962. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from two rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  A 
February 2007 rating decision denied service connection for 
bilateral hip pain, right shoulder pain, back pain, asocial 
personality, individual unemployability, and diabetes mellitus.  
A May 2007 rating decision denied service connection for coronary 
artery disease as the evidence was not new and material. 

It appears from the claim file that the Veteran has moved 
to Pooler, Georgia.  The RO in Nashville will have to determine 
whether transferring the file to another regional office is 
appropriate. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his May 2008 appeal the Veteran indicated that he wanted a 
travel Board hearing at the local RO.  In October 2009 the 
Veteran was sent a notice of his Travel Board hearing scheduled 
for November 2009.  In December 2009 the Veteran informed the VA 
that he missed his hearing because he did not receive the 
notification letter as he had moved.  The Veteran requested to 
have the hearing rescheduled.  

The Board finds that good cause has been shown and a new hearing 
will be allowed. 

Accordingly, the case is REMANDED for the following action:

1.  Confirm the Veteran's current mailing 
address of record. 

2.  Schedule the Veteran for a Travel Board 
hearing at the appropriate RO.  The RO should 
notify the Veteran and his representative of 
the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b)(2009).  
A copy of the notice letter sent to the 
Veteran concerning this hearing should be 
included in the claims file. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


